DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed on 08/29/2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 1 objected to because of the following informalities:  
Claim 1 recites “said substance” and the Examiner suggest amending the aforementioned recitation to “said injectable substance”
Claim 1 recites “said needle port” and the Examiner suggest amending the aforementioned recitation to “said needle ports”
Claim 7 recites, “said cannula” and the Examiner suggest amending the aforementioned recitation to “said needle cannula”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 and 15-16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, there is lack of antecedent basis for “said body back in.” The aforementioned recitation has been interpreted as the “rear end.”
Regarding claim 2, the recitation “said needle port being positioned in spaced relation behind the tip of said needle system” is indefinite because it is not clear how the ports are positioned behind the hub being that the needle system is the needle and the hub.  The aforementioned recitation has been interpreted as ““said needle ports being positioned in spaced relation behind the tip of said needle.”
Regarding claim 2, there is lack of antecedent basis for “said needle system.”  The aforementioned recitation has been interpreted as the “needle assembly.”
Regarding claim 7, the recitation “multiple discharge ports” is indefinite because it is not clear if the “multiple discharge ports” of claim 7 are the same or different ports from the needle ports of claim 1.  For examination purposes “multiple discharge ports” has been interpreted as the same structure as the “needle ports” of claim 1.
Regarding claim 9, the recitation “biasing same rearwardly” is indefinite because it is not clear what is meant by “same.”  For examination purposes the aforementioned recitation has been interpreted as “said spring configured for biasing.”
Regarding claim 9, the recitation “its” is indefinite because it is not clear what is meant by “its.”  For examination purposes “its” has been interpreted as “the projectile”
Regarding claim 13, the recitation “said needle port being positioned in spaced relation The aforementioned recitation has been interpreted as ““said needle ports being positioned in spaced relation behind the tip of said needle.”
Regarding claim 13, there is lack of antecedent basis for “said plunger.”  The aforementioned recitation has been interpreted as the “a plunger.”
Claims 2-12 and 14-16 are rejected as they depend from, and therefore incorporate the claimed subject matter from claims rejected under this statute.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1-2, 5-9, 11-12 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Soars (Pub. No. 2015/0352285) in view of Palmer, H.C. (Patent No. 3,713,990).
Regarding claim 1, Soars teaches a dart syringe projectile (5, Figs. 4-5), which comprises: a tubular body (body of 50, Fig. 4) including front (distal end of 50 fitted inside of 20, see Fig. 4 and [0038]) and rear ends (proximal end of 50 where 80 is located, see Fig. 4) and a bore (lumen of 50, Fig. 4) extending between said ends (see Figs. 3-4); a needle assembly (10/20, Fig. 4) including a needle hub (20) mounted on said body front end (distal end of 50, see [0038] and Fig. 3) and a hollow hypodermic needle (10) with a needle ports (distal and proximal openings of 10, see Fig. 3 and see [0038]), said needle (10) received in said needle hub (20, see Fig. 3) and projecting forwardly therefrom (see Fig. 3); a tail assembly (80/90, Fig. 3-4) mounted on said body back end (see Fig. 3 and  35 U.S.C. §112(b) rejection above for interpretation); a striker (74, Fig. 4) movably mounted in said body bore (lumen of 50) or said tail assembly;  a percussion cap (70, Figs. 3-4) mounted in front of said striker (74) in said body bore (lumen of 50, see Fig. 3); an explosive charge (shock-sensitive explosive material) in said body bore (lumen of 50);  a plunger (60, Fig. 4) reciprocably mounted in said body bore (lumen of 50, see Fig. 3) in front of said explosive charge (shock-sensitive explosive material, see [0042]); a reservoir cavity (portion of lumen of 50 where the medication is located, see [0042]) formed in said body bore (lumen of 50) in front of said plunger (60, see Fig. 3 and [0042]) and configured for receiving an injectable substance (medication, see [0042]); and said projectile having a flight configuration (configuration before firing pin 74 is moved, see [0042]) with said substance (medication); in said reservoir cavity (portion of lumen of 50 where the medication is located) and an inject configuration (configuration after firing pin 74 is moved) with said plunger (60) propelled forwardly by said charge (shock-sensitive explosive material) and said substance (medication) discharged through said needle port (opening in distal end of needle, see [0042]).  
Soars does not specifically teach that the explosive charge is in front of the percussion cap; however, Palmer teaches a dart syringe projectile (Fig. 1) having an explosive charge (74, Fig. 1) located in front of a percussion cap (75, Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device taught by Soars by placing the shock-sensitive explosive material in front of the percussion cap as taught by Palmer, H.C. because Palmer, H.C. teaches that positioning the explosive charge in front of the percussion cap is a known configuration in the art for ensuring that the explosive charge has an impact detonating the device (see Col. 2, lines 17-19).  Further, Soars teaches that the device is not limited to the disclosed configuration; hence, modifications may be made to the device (see Soars, [0043]).
Regarding claim 2, Soars in view of Palmer, H.C. teaches wherein said needle port (see Fig. 3 below and 35 U.S.C. 112(b) rejection above for interpretation) is positioned in spaced relation behind the tip (tip, Fig. 3 below) of said needle system (see 35 U.S.C. 112(b) rejection above for interpretation and see Soars [0038] where the needle can have an opening along the cylindrical wall).
[AltContent: textbox (needle port)][AltContent: textbox (needle port)]Examiner’s Annotated Fig. 3
[AltContent: textbox (needle tip)][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    108
    325
    media_image1.png
    Greyscale

Regarding claim 5, Soars in view of Palmer, H.C. teaches wherein said plunger (60) includes an annular, circumferential flange (see rings on 60, Fig. 4) engaging said body (body of 50) within said body bore (lumen of 50, see Fig. 3), said flange configured for sealing said reservoir cavity and a substance therein from explosive charge residue (see Fig. 3, the locations of 60 seals the proximal end of 50 and blocks explosive charge residue from entering the medicament).
Regarding claim 6, Soars in view of Palmer, H.C. teaches wherein said tail assembly (80/90) includes multiple fins projecting laterally outwardly therefrom (see Fig. 4).
Regarding claim 7, Soars in view of Palmer, H.C. teaches wherein said needle (10) includes a needle tip (tip, Fig. 3 above), a needle cannula (10) and multiple discharge ports (needle ports, Fig. 3 above, see 35 U.S.C. 112(b) rejection above for interpretation see Soars [0038] where the needle can have an opening along the cylindrical wall) in spaced relation behind said tip (tip, Fig. 3 above) and communicating with said cannula (10, see Fig. 3 above).
Regarding claim 8, Soars in view of Palmer, H.C. teaches wherein said substance comprises a liquid medication or tranquilizer (see Soars, [0013]).
Regarding claim 9, Soars in view of Palmer, H.C. teaches which includes: a compression spring (72, Fig. 4) engaging said plunger (60) and configured for biasing same rearwardly (see Soars [0042]) and 35 U.S.C. 112(b) rejection above for interpretation); and said compression spring (72) compressing when said projectile is in its inject configuration (see Soars [0042] and explanation below).
Thefreedictionary.com defines “compressing” as “to press together” and in the injection configuration the compression spring presses the fire pin and the percussion cap together; hence, the compression spring is compressing.
Regarding claim 11, Soars in view of Palmer, H.C. teaches which is configured for (the aforementioned claim language is a functional recitation and it is the Examiner’s position that the device taught by Soars in view of Palmer, H.C. is capable of scaling and accommodating different substance dosages via the lumen of 50 being able to hold various amounts of medicaments).
Regarding claim 12, Soars in view of Palmer, H.C. teaches which is configured for propelling from an air gun (the aforementioned claim language is a functional recitation; hence, see Soars [0042] where the dart 5 is fired from a suitable dart projection, it is the Examiner’s position that an air gun is a suitable dart projection and 5 is capable of being fired from an air gun). 
Regarding claim 15, Soars in view of Palmer, H.C. teaches which is configured for scaling and thereby accommodating different substance dosages (the aforementioned claim language is function and it is the Examiner’s position that the device taught by Soars in view of Palmer, H.C. is capable of scaling and accommodating different substance dosages via the lumen of 50 being able to hold various amounts of medicaments).
Regarding claim 16, Soars in view of Palmer, H.C. teaches which is configured for propelling from an air gun (the aforementioned claim language is a functional recitation; hence, see Soars [0042] where the dart 5 is fired from a suitable dart projection, it is the Examiner’s position that an air gun is a suitable dart projection and 5 is capable of being fired from an air gun)
 Claims 10 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Soars (Pub. No. 2015/0352285) in view of Palmer, H.C. (Patent No. 3,713,990) in view of Castellano et al. (Patent No. 5,730,723). 
Regarding claims 10 and 14, Soars in view of Palmer, H.C. does not teach wherein said (10, Fig. 10) having a body (40) that comprises transparent material (see Col. 7, lines 47-56). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device taught by Soars in view of Palmer, H.C. by forming the body from a transparent material for easy measuring and observation of the amount of medication in the reservoir of the device (see Col. 7, lines 47-50).  Further, Soars in view of Palmer H.C. teaches that the device is not limited to the disclosed configuration; hence, modifications may be made to the device (see Soars, [0043]).
Allowable Subject Matter
Claims 3-4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 13 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.  The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record is the closest prior art but does not teach “wherein the needle assembly includes: an annular septum ring within said plunger; a substance loading passage extending from a front end of said plunger to said septum ring; and said substance loading passage configured for receiving a hypodermic needle of a syringe containing a substance for loading into said reservoir cavity.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY LEGETTE-THOMPSON whose telephone number is (571)270-7078.  The examiner can normally be reached on M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIFFANY LEGETTE/            Primary Examiner, Art Unit 3783